DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's remarks and arguments filed 5-6-2021 have been fully considered but they are not persuasive. 
Applicant argues…
Applicant’s arguments are all directed to newly amendments. For example, Bell does not disclose the newly amended channel extending from the cartridge to the dispensing unit
This is not found to be persuasive because…
Bell discloses an arrangement that comprises a channel extending from the cartridge to the dispensing unit as demonstrated below in the present office action’s rejection.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

A.) Claim(s) 26, 30 & 44, is rejected under 35 U.S.C. 102(a)(2) as being unpatentable over
Bell et al. (US-2016/0,193,785, hereinafter Bell) Regarding claim 26, 	
A method for Additive Manufacturing comprising: 
supplying building material from a cartridge to a dispensing unit via a channel extending from the cartridge to the dispensing unit; 
dispensing the building material with the dispensing unit at a first printing rate to print an object in a layerwise manner; 
during the dispensing, detecting that the building material contained in the cartridge is below a defined threshold, indicating that the cartridge should be replaced; 
if the building material is detected to be below the defined threshold, initiating an alert configured to alert an operator to replace the cartridge dispensing the building material accumulated in the channel at a reduced second printing while the cartridge is removed; 
restoring the rate of printing to the first printing rate once a new cartridge is installed.
Bell teaches the following:
([0137]) teaches that a removable cartridge may comprise a first aperture 545 is structured and arranged for receiving a build material reservoir 505, e.g., a syringe and/or a coupling portion 535 of a conduit 530 and a second 550 is structured and arranged for receiving an auger dispensing system 515. ([0139]) teaching that the build material is introduced into the auger via a conduit 530 that may be structured and arranged above or below the base portion 520. A distal end of the conduit 530 provides fluidic communication with the auger dispensing system 515. Noting, that this is best depicted in (Fig. 25 A & B). Highlighting, that the conduit acts as the applicants channel extending from a portion of the cartridge to the dispending unit.
([0138]) teaches that a motor 510 may be disposed atop of auger dispensing system 515, in mechanical communication therewith. In operation, the motor 510 applies torque to the auger-dispensing system 515 to dispense a controlled volume of a build material via a dispensing tip of a nozzle 525. 
([0134]) teaches that the sensors can be implemented using optical sensors, such as an optical distance sensor to measure the location of the syringe plunger 273, flow rate sensors to measure the flow rate of material extruded out of the cartridge 276, Hall effect/magnetic sensors, with which a moving plunger 273 triggers the sensor as the plunger 273 passes by the sensor (for an empty cartridge).
& e.) ([0032 & [0142]]) teaches that material dispenser data includes the ability to read and indicate an error state (alarm) of the cartridge and/or a cartridge serial number. ([0096]) teaches that the main controller 14 executes sheer hardware/software to construct a computational model of each slice or layer of the 3D-printed object throughout the entire 3D printing process. Using cartridge 
Regarding claim 44,
Wherein the channel extending from the cartridge to the dispensing unit includes a building material reservoir that is configured to feed a dispensing head of the dispensing unit
Bell teaches the following:
([0138]) teaches that a motor 510 may be disposed atop of auger dispensing system 515, in mechanical communication therewith. In operation, the motor 510 applies torque to the auger-dispensing system 515 to dispense a controlled volume of a build material via a dispensing tip of a nozzle 52. Where the auger-dispensing system acts as applicants material reservoir.
Regarding claim 26, 	
A method for Additive Manufacturing comprising: 
supplying building material from a cartridge to a dispensing unit via a channel extending from the cartridge to the dispensing unit; 
dispensing the building material with the dispensing unit at a first printing rate to print an object in a layerwise manner; 
during the dispensing, detecting that the building material contained in the cartridge is below a defined threshold, indicating that the cartridge should be replaced; 
if the building material is detected to be below the defined threshold, initiating an alert configured to alert an operator to replace the cartridge dispensing the building material accumulated in the channel at a reduced second printing while the cartridge is removed; 
restoring the rate of printing to the first printing rate once a new cartridge is installed.
Bell teaches the following alternative:
([0137]) teaches that a removable cartridge may comprise a first aperture 545 is structured and arranged for receiving a build material reservoir 505, e.g., a syringe and/or a coupling portion 535 of a conduit 530 and a second aperture 550 is structured and arranged for receiving an auger dispensing system 515. ([0140]) teaches that the build material reservoir 505 may be in fluid communication with a larger reservoir via a pump that can automatically pump build material from the larger reservoir into the build material reservoir 505. Where the fluid communication provided by the pump acts as the applicant’s channel extending from the cartridge to the dispensing unit.
Same reference and rejection as detailed above.
Same reference and rejection as detailed above.
& e.) Same reference and rejection as detailed above.
Regarding claim 44,
Wherein the channel extending from the cartridge to the dispensing unit includes a building material reservoir that is configured to feed a dispensing head of the dispensing unit

([0140]) teaches that the build material reservoir 505, e.g., a syringe, may be an elongate, hollow cylinder having an open end for introducing the build material into the build material reservoir 505 and, at the other end, a nozzle 540 with a dispensing tip 570. Highlighting, that the build material reservoir acts as the applicant’s building material reservoir.

Regarding claim 30, 	
Detecting that two cartridges are emptying; and 
restoring the first printing rate based on detecting replacement of the two cartridge
Bell teaches the following:
([0143]) teaches a dispensing system 200 that includes a cartridge holder 250 that holds two or more removable cartridges 205. ([0134]) teaches a Hall effect/magnetic sensors, with which a moving plunger 273 triggers the sensor as the plunger 273 passes by the sensor (for an empty cartridge). Noting, that the duplication of parts may be recited regarding implementing an individual sensor for each of the cartridges utilized. 
([0096]) teaches that the main controller 14 executes sheer hardware/software to construct a computational model of each slice or layer of the 3D-printed object throughout the entire 3D printing process. Using cartridge information provided during on-going 3D printing, the sheer executed on the main controller 14 may 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
B.) Claim(s) 27, is rejected under 35 U.S.C. 103 as being unpatentable over Bell
Regarding claim 27, 	
Wherein dispensing at the reduced second printing rate commences concurrently with initiating the alert to the operator
Bell teaches the following:
As noted above in claim 1, Bell discloses the ability to indicate an error (alarm) ([0032] & [0142]) and dispensing at the reduced second printing rate, ([0096]). Accordingly, reciting the case law for sequential vs simultaneous steps. Generally, no invention is involved in the broad concept of performing simultaneously operations which have previously been performed in sequence. In re Tatincloux, 108 USPQ 125. In general, the transposition of process steps or the splitting of one step into two, where the processes are substantially identical or equivalent in terms of function, manner and result, was held to be not patentably distinguish the processes. Ex parte Rubin, 128 USPQ 440 (Bd. Pat. App. 1959).
C.) Claim(s) 28 & 39, is rejected under 35 U.S.C. 103 as being unpatentable over Bell and in further view of Gatten et al. (US-5,068,806, hereinafter Gatten)
Regarding Claims 28 & 39, 
Wherein the detecting that a cartridge is emptying is with a drop counter.
Wherein initiating an alert comprises initiating any one or more of an audio signal, a visual signal and a warning displayed on an electronic display.
Regarding Claim 28 & 39, Bell notes various types of sensor that can be utilized such as a volume sensors may be used to detect the amount of build material left. In each pneumatically dispensed cartridge 210. For example, the sensors can be implemented using optical sensors, such as an optical distance sensor to measure the location of the syringe plunger 273, flow rate sensors to measure the flow rate of material extruded out 
(Col. 3, lines 62-End & Col. 4, lines 1-2) teaches that depicted in (Fig. 5) in flowchart format, the key variable is MORE DOTS which if on is transmitted as a bit on the status line to the host computer CPU. When MOREDOTS (a flag variable) is on, the host computer adds one to its ink count. When the host computer CPU count exceeds a certain amount (i.e., 10,000,000/4,096 = 2,441), the host computer CPU indicates to the user the need to install a fresh ink cartridge. Wherein the system described is a drop counter and the CPU indicating the user to install the new cartridge is the alert.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the 3D printing apparatus that utilizes a control system to regulate the printing speed based off the material (remaining) quantity in the cartridge of Bell. By utilizing a drop counter as a means for sensing, as taught by Gatten. Highlighting, implementation of a drop counter as a means for sensing allows for indicting to the user through the computer CPU the need to install a fresh ink cartridge, (Col. 3, lines 62-End & Col. 4, lines 1-2). D.) Claim(s) 29, is rejected under 35 U.S.C. 103 as being unpatentable over Bell and in further view of Hergel et al. (Clean Color: Improving Multi-Filament
3D Prints, 2014, hereinafter Hergel) Regarding claim 29, 	
Wherein the second printing rate of printing is 30 to 80 percent less than the first printing rate
Regarding Claim 29, in analogous art for a 3D printing system that utilizes multiple filaments, with multiple extruders, Hergel suggests details concerning a printing speed utilized, and in this regard Hergel teaches the following:
(Abstract) teaches that increasing the printing speed reduces oozing but also degrades surface quality. Accordingly, it is understood that the print speed utilized has an impact on the amount of oozing at the nozzle, in addition to impacting the surface quality achieved in the article fabricated. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the 3D printing apparatus that utilizes a control system to regulate the printing speed based off the material (remaining) quantity in the cartridge of Bell. By optimizing the printing speed implemented, as taught by Hergel. Highlighting, implementation of an optimized printing speed allows for reducing oozing at the nozzle in addition to tailoring the surface quality of the article printed, (Abstract).In re Boesch, 205 USPQ 215 (CCPA 1980). In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977) A particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. Bell/Hergel discloses the claimed invention except for the optimized second printing rate. It would have been obvious to one having ordinary skill in the art at the time the invention was made to optimize the (second) printing rate, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. One would have been motivated to optimize the (second) printing rate for the purpose of reducing oozing at the nozzle in addition to tailoring the surface quality of the article printed, (Abstract).
                                                                     Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Eduardo Napadensky (US-2013/0,073,068) – teaches a FIG. 1A  is a schematic illustration of a system for solid freeform fabrication of one or more objects, according to various exemplary embodiments of the present invention; Where Fig.1A is identical to applicants (Fig. 1A) and is understood to comprise the same structure, including 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrés E. Behrens Jr. whose telephone number is (571)-272-9096.  The examiner can normally be reached on Monday - Friday 7:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on (571)-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)-786-9199 (IN USA OR CANADA) or (571)-272-1000.
/Andrés E. Behrens Jr./Examiner, Art Unit 1741                                                                                                                                                                                                        
	/ALISON L HINDENLANG/             Supervisory Patent Examiner, Art Unit 1741